     Case: 1:19-cr-00263-DCN Doc #: 43 Filed: 01/21/20 1 of 8. PageID #: 278




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF OHIO


UNITED STATES OF AMERICA,                 )
                                          )    CASE NO. 1:19 CR 263
      Plaintiff,                          )
                                          )    JUDGE DONALD C. NUGENT
                   v.                     )
                                          )
JESSIE CANTIE,                            )
                                          )
      Defendant.


                        DEFENDANT’S SENTENCING MEMORANDUM


     Defendant Jessie Cantie, through counsel, respectfully submits the following

Sentencing Memorandum for the Court’s consideration in anticipation of the sentencing

hearing scheduled for January 28, 2020.

I.    Introduction

      On May 1, 2019, Jessie Cantie was charged by indictment with one count of

possession of a firearm and ammunition after having been previously convicted of

crimes punishable by imprisonment for terms exceeding one year. He was arrested on

July 24, 2019, and has remained in federal custody since that time. Mr. Cantie was

arraigned on July 25, 2019. A detention hearing was held on August 15, 2018 at which

time, the Court ordered Mr. Cantie’s continued detention. The Court held a hearing on

Mr. Cantie’s motion to suppress evidence on September 16, 2019. A superseding
      Case: 1:19-cr-00263-DCN Doc #: 43 Filed: 01/21/20 2 of 8. PageID #: 279



indictment was filed on September 26, 2019 charging Mr. Cantie with the same offense.

On September 30, 2019, Mr. Cantie entered a plea of guilty to the indictment pursuant to

the terms of a written plea agreement.

II.    Sentencing Factors

      Title 18 U.S.C. §3553 (a) provides in part that district courts "shall impose a sentence

sufficient, but not greater than necessary, to comply with the purposes set forth in

paragraph (2) of this subsection." (emphasis added). Those purposes are the need for the

sentence imposed to: A) reflect the seriousness of the offense, promote respect for the law,

and provide just punishment for the offense; B) afford adequate deterrence to criminal

conduct; C) protect the public from further crimes of the defendant; and D) provide the

defendant with needed education or vocational training, medical care, or other

correctional treatment in the most effective manner. Title 18 U.S.C. §3553(a)(2).

      In determining the particular sentence to be imposed, Section 3553(a), instructs the

Court to consider the following factors: 1) the nature and circumstances of the offense

conduct and the history and characteristics of the defendant; 2) the need for the sentence

imposed in light of the above purposes of federal sentencing; 3) the kinds of sentences

available; 4) the advisory sentencing guidelines and applicable sentencing range; 5) the

advisory sentencing guideline policy statements; 6) the need to avoid unwarranted

sentence disparities among defendants with similar records who have been found guilty

of similar conduct; and 7) the need to provide restitution to any victims of the offense. In

summary, the Court is to exercise its sound discretion to impose a reasonable sentence

considering the multiple factors in Section 3553(a).

                                                 2
       Case: 1:19-cr-00263-DCN Doc #: 43 Filed: 01/21/20 3 of 8. PageID #: 280



III.    Application of the Sentencing Factors to Jessie Cantie

        A.    The History and Characteristics of the Defendant

        Jessie is 39 years old. He is one of five (5) children and was raised by both of

his parents until they separated. He had a good relationship with his family, but they

lived in a lower income neighborhood where drugs and violence were prevalent and his

father was an alcoholic. Jessie’s mother worked but the family struggled financially.

His mother struggled to provide the children with food and clothing. In the absence of

his parents, Jessie began hanging out on the streets around the age of 8 years old.

        Jessie was diagnosed with Attention Deficit Hyperactivity Disorder when he

was 8 years old for which his mother refused medication. He was also diagnosed with

a learning disability due to lead poisoning and, as a result, started receiving social

security disability benefits at a very young age. Jessie attempted suicide in the 4th

grade, and was diagnosed with depression for which he treated with a psychologist for

a short period of time.

        Jessie attended school through the 10th grade, but dropped out because he could

not keep up with his classes. He has much difficulty reading and writing. He has taken

some GED classes, but has been unable to earn his GED. He worked on HVAC

systems from 2016-2017 earning $10 per hour. He also periodically worked in the

construction industry with his father since age 12 and in the restaurant business in his

twenties.

        Jessie has 17 children and has a good relationship with all of them except his

two oldest sons who are twins and were raised by another man. He cares for them and

                                               3
     Case: 1:19-cr-00263-DCN Doc #: 43 Filed: 01/21/20 4 of 8. PageID #: 281



financially provides for them to the best of his ability. He gave any extra money that he

earned to his children. He regrets that his conduct in this case will prevent him from

contributing to their support and care while he is in custody.

      Jessie began drinking alcohol at age 11 and his use has increased as he has aged.

He drank daily until 2008 when he was diagnosed with diabetes. He started drinking

again in 2018 after two people, a cousin and friend, whom he was very close to, passed

away. He took both of their deaths very hard, but never received counseling. He was

drinking sometimes more than one bottle of liquor every day prior to his arrest. Jessie

also occasionally used marijuana from age 14 to 15, and began abusing pain

medication in 2017. He has never received any substance abuse treatment and at this

point in his life, he recognizes that alcohol has negatively affected his judgment and

that he would benefit from treatment to assist his reentry to the community and to live

a law abiding and productive life.

      Jessie was diagnosed with Type I diabetes in 2008. He was taking R Insulin

three times per day and Humilin N insulin while in pretrial custody at Northeast Ohio

Correctional Center (NEOCC). He had allergic reactions to the N insulin which caused

severe headaches, body aches, confusion and constant pain. NEOCC was unable to

effectively control his blood sugar level, and he had two significant seizures while at

NEOCC which required his emergency transport to the hospital. Since his transfer to

Cuyahoga County Jail on November 12, 2019, he has been taking R Insulin three times

per day and Lantis insulin, which is more effectively controlling his diabetes without

the adverse effects that he suffered from at NEOCC.

                                               4
     Case: 1:19-cr-00263-DCN Doc #: 43 Filed: 01/21/20 5 of 8. PageID #: 282



       Jessie has suffered two head injuries, both of which caused comas. The second

head injury required his hospitalization for several weeks. He has been shot several

times and suffers from leg pain due to his injuries. He was also stabbed in the wrist

which required surgery and has resulted in permanent nerve damage.

       Jessie has a history of criminal convictions beginning with a juvenile

delinquency adjudication at age 17. His convictions are largely drug- and alcohol-

related, but also include two convictions for having weapons under disability and one

conviction for aggravated robbery when he was 28 years old. His last prior offense

occurred at age 33.

       Jessie’s family is aware of the instant case and remains supportive of him which

will help him adjust to supervision upon his release.

       B.     The Nature and Circumstances of the Offense

      In 2016 or 2017, Jessie was shot for the third time. In 2018, he began drinking

heavily again after the deaths of two people, a cousin and a friend, who were very close to

him. In early, 2019 he was living on the streets and was fearful for his safety. He purchased

a Glock 22 9mm for $200 for his personal protection. On March 14, 2019, Jessie was in the

passenger seat of his girlfriend’s parked minivan. His friend was in the driver seat because

Jessie had been drinking. Cleveland Police Officers approached and directed Jessie to exit

the vehicle. He immediately complied, and officers then located the Glock 22 pistol

underneath the front passenger seat. Jessie did not try to hide anything and did not try to

flee. He was very cooperative with the officers, and when asked if the pistol belonged to

him, Jessie stated “It’s mine,” and indicated that the driver did not know about it. He was

                                                 5
      Case: 1:19-cr-00263-DCN Doc #: 43 Filed: 01/21/20 6 of 8. PageID #: 283



arrested and charged in Cuyahoga County Common Pleas Court with drug trafficking and

carrying a concealed weapon, both of which charges were dismissed following his federal

indictment.

      Jessie has clearly accepted responsibility for his conduct, and he regrets his decision

to purchase the firearm. He has learned a serious lesson and has no desire to be involved

with firearms again. He also regrets the heartache that he has caused his family. He is

distraught to know that his conduct prevents him from being an active father and provider

to his children.

      C.       The Advisory Sentencing Guidelines and Statutory Penalties

      The defense agrees with the advisory sentencing guideline calculations contained

in the Presentence Investigation Report. At total offense level 22 and Criminal History

Category IV, the advisory sentencing guideline range is 63 to 78 months imprisonment.

       D.      The Purposes of Federal Sentencing

      The Court is tasked with imposing a sentence sufficient but not greater than

necessary to serve the purposes of federal sentencing. Those purposes are to reflect the

seriousness of the offense, to promote respect for the law, to impose just punishment, to

afford adequate deterrence, both general and specific, and to provide the defendant with

necessary training, care or treatment in the most effective manner. In determining the

sentence, the Court is to also consider the need to avoid unwarranted sentencing

disparities.

      In this case, a sentence at the low end of the advisory guideline range is sufficient

to serve the purposes of federal sentencing. The offense conduct was short-lived and was

                                                6
      Case: 1:19-cr-00263-DCN Doc #: 43 Filed: 01/21/20 7 of 8. PageID #: 284



induced by Jessie’s fear for his safety while living on the streets when his judgment was

clouded by alcohol abuse. When he was approached by the police, Jessie fully and

immediately cooperated with the arresting officers. He recognizes and regrets his bad

judgment in procuring the firearm, and wants to return from prison with skills to cope

with his problems and to better his life and the lives of his children. He has been in

federal custody for 6 months, 3 of which were at NEOCC where he suffered from

repeated complications and side effects due to his uncontrolled diabetes and allergic

reactions to the prescribed medication. Under the circumstances in this case, the low end

of the advisory guideline range is sufficient to effectuate the purposes of federal

sentencing.

IV.    CONCLUSION

      For the reasons set forth above, Jessie Cantie respectfully requests that the Court

impose a sentence at the low end of the advisory range, with credit for time served since

July 24, 2019.

                                         Respectfully submitted,




                                         s/ Joan E. Pettinelli
                                         Joan E. Pettinellli (0047171)
                                         Pettinelli Law LLC
                                         PO Box 33909
                                         North Royalton, Ohio 44133
                                         (216) 410-8512
                                         joanepettinelli@wfblaw.com




                                              7
     Case: 1:19-cr-00263-DCN Doc #: 43 Filed: 01/21/20 8 of 8. PageID #: 285



                                CERTIFICATE OF SERVICE

      A copy of the foregoing was filed electronically on January 21, 2020. Notice of

this filing will be sent to all counsel indicated on the electronic receipt by operation of

the Court's electronic filing system. Parties may access this filing through the

Court's system. A courtesy copy of the foregoing was served electronically upon

Probation Officer Christopher Woo.

                                               s/ Joan E. Pettinelli
                                              Joan E. Pettinelli, Esq. (0047171)




                                                8
